                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION

LAWRENCE BRADFORD VAUGHAN,

              Plaintiff,

v.                                                      Case No.: 3:19-cv-00514


ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.


                              MEMORANDUM OPINION

       This is an action seeking review of the decision of the Commissioner of the Social

Security   Administration     (hereinafter   the   “Commissioner”)   denying   Plaintiff’s

applications for a period of disability and disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) under Titles II and XVI of the Social Security Act,

42 U.S.C. §§ 401-433, 1381-1383f. The case is presently before the court on the

Commissioner’s Uncontested Motion for Remand. (ECF No. 11). Both parties have

consented in writing to a decision by the United States Magistrate Judge. (ECF No. 10).

The court has fully considered the Motion for Remand and GRANTS same. Accordingly,

the court finds that the decision of the Commissioner should be REVERSED and

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further evaluation of

Plaintiff’s application as stated herein.

       Plaintiff, Lawrence Bradford Vaughan (“Claimant”), completed applications for

DIB and SSI on November 29, 2010 and December 3, 2010, respectively, alleging a


                                             1
disability onset date of November 7, 2010, (Tr. at 136, 138). The Social Security

Administration (“SSA”) denied the applications initially and upon reconsideration. (Tr.

at 35). Claimant filed a request for a hearing, which was held on December 13, 2012 before

the Honorable Jerry Meade, Administrative Law Judge (“ALJ”). (Tr. at 9-26). By written

decision dated December 27, 2012, the ALJ determined that Claimant was not entitled to

benefits. (Tr. at 35-50). The ALJ’s decision became the final decision of the Commissioner

on May 12, 2014, when the Appeals Council denied Claimant’s request for review. (Tr. at

1-4).

        On June 23, 2014, Claimant filed a civil action seeking judicial review of the

administrative decision pursuant to 42 U.S.C. § 405(g). By Judgment Order entered on

September 30, 2015, the Court remanded the matter pursuant to the fourth sentence of

42 U.S.C. § 405(g) for further administrative proceedings. (Tr. at 1268-83). The Appeals

Counsel vacated the first decision, and on remand, a hearing was held on October 25,

2017. (Tr. at 1213, 1284-86). By written decision dated January 12, 2018, the ALJ denied

Plaintiff’s claim. (Tr. at 1213). The ALJ’s decision became the final decision of the

Commissioner on June 19, 2019, when the Appeals Council denied Claimant’s request for

review. (Tr. at 1203-6).

        On July 11, 2019, Claimant timely filed the present civil action seeking judicial

review of the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No. 2). The

Commissioner filed an Answer and a Transcript of the Proceedings on September 11,

2019. (ECF Nos. 7, 8). On October 10, 2019, Claimant filed a Brief in Support of a Motion

for Judgment of the Pleadings. (ECF No. 9). Thereafter, on November 7, 2019, the

Commissioner filed an uncontested motion for remand, indicating that the ALJ’s decision

denying benefits merited further evaluation, including an opportunity for a hearing and

                                            2
to take any further action needed to complete the administrative record. (ECF No. 11).

According to the Commissioner, Claimant concurred that further proceedings would be

beneficial.

         Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of the

Commissioner of Social Security for further consideration at different stages of the

judicial proceedings. When the Commissioner requests remand prior to filing an answer

to the plaintiff’s complaint, the presiding court may grant the request under sentence six

of § 405(g), upon a showing of good cause. In addition, a court may remand the matter

“at any time” under sentence six to allow “additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). When a court remands the

Commissioner’s decision under sentence six, the court retains jurisdiction over the

matter, but “closes it and regards it as inactive” until additional or modified findings are

supplied to the court. See McPeak v. Barnhart, 388 F.Supp.2d 742, 745 n.2. (S.D.W. Va.

2005).

         In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand essentially

“terminates the litigation with victory for the plaintiff,” the court enters a final judgment

dismissing the case and removing it from the court’s docket. Shalala v. Schaefer, 509 U.S.

292, 299 (1993) (“Under § 405(g), ‘each final decision of the Secretary [is] reviewable by

a separate piece of litigation,” and a sentence-four remand order ‘terminate[s] the civil

                                              3
action’ seeking judicial review of the Secretary's final decision.”) (quoting in Sullivan v.

Hudson, 490 U.S. 877, 892 (1989).

        Given that the Commissioner explicitly asks for a sentence four remand,1 the court

REVERSES the final decision of the Commissioner; GRANTS the motion to remand,

(ECF No. 11); REMANDS this matter pursuant to sentence four of 42 U.S.C. § 405(g) for

further administrative proceedings consistent with this opinion; and DISMISSES this

action from the docket of the Court. A Judgment Order will be entered accordingly.

        The Clerk of this Court is directed to transmit copies of this Memorandum Opinion

to counsel of record.

                                                ENTERED: November 8, 2019




1 Furthermore, this case does not present either of the factual scenarios that would typically support a

sentence six remand. The Commissioner’s motion was not made until after the answer was filed, and
neither party has, at this time, offered new evidence that was not previously made a part of the record.


                                                   4
